Citation Nr: 1427797	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-49 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for left knee Osgood-Schlatter's disease.

2.  Whether new and material evidence has been received to reopen service connection for left knee degenerative joint disease (DJD).

3.  Entitlement to service connection for left knee Osgood-Schlatter's disease.

4.  Entitlement to service connection for left knee DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1964 to December 1966, and from December 1968 to May 1976.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claim for service connection for left knee Osgood-Schlatter's disease and left knee DJD.


FINDINGS OF FACT

1.  A March 1999 rating decision by the RO denied service connection for left knee Osgood-Schlatter's disease and left knee DJD is final.

2.  A June 2001 rating decision by the RO denied service connection for left knee Osgood-Schlatter's disease and left knee DJD is final.

3.  Since the June 2001 rating decision, the additional evidence that was not previously considered regarding left knee Osgood-Schlatter's disease and left knee DJD is new and material.

4.  Currently diagnosed left knee Osgood-Schlatter's disease and left knee DJD are etiologically related to service.




CONCLUSIONS OF LAW

1.  The March 1999 and June 2001 rating decisions which denied service connection for left knee Osgood-Schlatter's disease and left knee DJD became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been received, service connection left knee Osgood-Schlatter's disease and left knee DJD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee Osgood-Schlatter's disease and left knee DJD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for left knee Osgood-Schlatter's disease and left knee DJD.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

New and Material Evidence to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").

The Veteran's claims for service connection for left knee Osgood-Schlatter's disease and left knee DJD were denied in a March 1999 rating decision on the basis that the Veteran's knee conditions preexisted service and were not aggravated by service.  The Veteran was notified of the March 1999 decision by a letter dated in April 1999.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in May 2000.  Although the Veteran submitted a Substantive Appeal (VA Form 9) in September 2000, this VA 9 was not timely.  The RO advised the Veteran of this fact in a February 2001 letter and explained that because it was not timely, the appeal was closed and the March 1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The RO construed the September 2000 submission to be a claim to reopen and again denied the claim in a June 2001 rating decision that was mailed to the Veteran in July 2001.  The Veteran did not appeal that decision and while additional evidence was received within the one year appeal period, none of the evidence received was related to the left knee.  Accordingly, the June 2001 rating decision also became final.  38 C.F.R. § 20.1103.

Prior to the June 2001 rating decision, the evidence of record consisted of lay statements from the Veteran, service treatment records, and a June 1998 letter from Dr. D.H.M. showing a current diagnosis of left knee DJD.  Service connection was denied in June 2001 as new and material evidence had not been submitted.  Service connection was previously denied in March 1999 on the basis that left knee Osgood-Schlatter's disease preexisted service and was not permanently worsened as a result of service.

Since the June 2001 rating decision, evidence added to the record includes the Veteran's lay statements, VA outpatient treatment records, and VA examinations dated February 2005, October 2007 and November 2013.  The February 2005 VA examination relates the Veteran's knee condition to repeated stress in service and the October 2007 suggests that the limited profiles and complaints of pain reflect the Osgood-Schlatter's disease increased in severity.  

The February 2005 and October 2007 VA examinations are all new to the file and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for left knee Osgood-Schlatter's disease and left knee DJD.  See 38 C.F.R. § 3.156(a).  New and material evidence having been submitted, the Board will now consider service connection for left knee Osgood-Schlatter's disease and left knee DJD on the merits.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As a preliminary matter, the Board acknowledges that the Veteran has reported that Osgood-Schlatter's disease was diagnosed prior to service, and that the RO has adjudicated the claim as one of in-service aggravation of a preexisting condition.  

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2013).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness. Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In this case, no disease, injury, or defects of the knees were noted on the Veteran's September 1964 report of medical examination, conducted upon entrance into active duty service.  The lower extremities (except feet) were described as normal and the only defect or diagnosis listed was pes planus.  Accordingly, the Veteran is presumed to have entered service in sound condition.  

Further, the Board finds that there is insufficient evidence to establish that an acquired psychiatric disorder clearly and unmistakably both preexisted service and was not aggravated by service.  Here, there is sufficient evidence to find that the Osgood-Schlatter's disease clearly and unmistakably preexisted service as the Veteran acknowledges it was diagnosed before service, and service records and the VA examinations in February 2005 and October 2007 and November 2013 all explained that Osgood-Schlatter's is a disease common among teenagers.  However, there is not clear and unmistakable evidence that the condition was not aggravated by service.  Specifically, during service the Veteran complained of knee pain and was placed on profile in June 1965 and September 1966.  In August 1966, the Veteran continued to complain of pain and was informed that if it did not improve he would be operated on and he was referred to the orthopedic clinic.  Additionally, the diagnosis and treatment for Osgood-Schlatter's disease was noted upon the November 1966 medical examination conducted in conjunction with the Veteran's separation from service.  Significantly, the October 2007 VA examiner pointed to the complaints of pain and recurrent profiles as part of the rationale for concluding that the Osgood-Schlatter's of the right knee increased in severity during service.  Significantly, the service records indicate the complaints of pain and profiles were for the bilateral knees.  Furthermore, as will be discussed in more detail below, the Veteran was afforded several VA examinations.  Of note, a February 2005 VA examination explained that while the Veteran's Osgood-Schlatter's disease should have resolved by age 19, the VA examiner concluded that the Veteran's right knee condition was aggravated by vigorous basic training during active duty service.  The VA examiner further noted current x-ray findings showing arthritis in both knees.  The VA examiner concluded that, although age likely contributed to the Veteran's current condition, "a persistence of the unossified ossicle on the right tubercle would likely indicate that he, during his youth, had the avulsion fracture on the right, leading to some component of traumatic arthritis dating back to his youth, with marked symptoms during his first enlistment in the military."  The Board notes that service treatment records include x-rays of the left knee that likewise demonstrate prominent tibial tuberosities.  In short, the evidence does not meet the onerous burden of proving by clear and unmistakable evidence that the condition was not aggravated during service. 

As such, this presumption has not been rebutted and the case becomes one of direct service connection.

After carefully reviewing the record, the Board finds that service connection for Osgood-Schlatter's disease and DJD of the left knee is indeed warranted.

Here, there is no question that the Veteran has current disabilities as VA treatment records and VA examinations, including radiographic studies, confirm the presence of both Osgood-Schlatter's disease and DJD of the left knee.  As noted above, the Veteran also complained of knee pain and was treated for this pain during service.  The remaining question is whether there is a link between the current DJD and Osgood-Schlatter's disease and the complaints during service.

In this regard, although the February 2005 VA examination mainly discussed the right knee, the findings and rationale would equally apply to the left knee.  Specifically, this examiner provided a detailed account of the entire history of the Veteran's bilateral knee conditions and discussed at length the complaints and treatment for pain during service.  Significantly, the examiner noted that in May 1966 the Veteran reported both knees were worse since Vietnam and with prolonged walking and examination reflected bilateral tenderness out of the tibial tuberosities.  X-rays at that time reflected prominent tibial tuberosities and the diagnosis was Osgood-Schlatter's disease.  The examiner also noted that x-rays performed in August 1966 revealed the residuals of Osgood-Schlatter's disease with an ununited fragment on the right and was felt to have bilateral Osgood-Schlatter's disease right worse than left.  The examiner noted that x-rays of the left knee in August 1966 indicated a prominence of the tibial tubercle which probably represented evidence of Osgood-Schlatter's disease.  The examiner also reviewed and discussed post-service treatment records and conducted a physical examination that noted a prominent tibial tuberosity of the left knee, no pain to tracking of the patella but pain after repetitions of flexion and extension of the left knee.  

The examiner concluded that the Osgood-Schlatter's of the right knee was attributable to the Veteran's first period of active duty.  He explained that the Osgood-Schlatter's was active during this period but was troubling.  The VA examiner remarked that Osgood-Schlatter's disease is common among teenagers but typically resolves with 6-18 months.  Noting that the Veteran's Osgood-Schlatter's disease should have resolved by age 19, the VA examiner concluded that the Veteran's condition was aggravated by vigorous basic training during active duty service.  Therefore, the examiner noted that the problem with the knee should have ended by age 19 but noted that the article indicated that persistent pain occurring after the closure of the growth plate was unusual and may indicate the presence of a residual ossicle.  Persistent pain not associated with a loose ossicle may indicate an avulsion of the tibial tubercle, particularly in athletes in jumping sports.  Based upon that, the examiner felt the Osgood-Schlatter's disease was aggravated by military service such as vigorous basic training that was referred to in several of the Veteran's inservice orthopedic notes.  The VA examiner further noted current x-ray findings showing arthritis in both knees.  The VA examiner concluded that, although age likely contributed to the Veteran's current condition, "a persistence of the unossified ossicle on the right tubercle would likely indicate that he, during his youth, had the avulsion fracture on the right, leading to some component of traumatic arthritis dating back to his youth, with marked symptoms during his first enlistment in the military."  

An October 2007 VA examination further explained that although the right knee Osgood-Schlatter's disease clearly and unmistakably pre-existed service, it was also likely the condition increased in severity during service.  Service connection for right knee Osgood-Schlatter's disease and DJD was granted on the basis of the February 2005 and October 2007 VA examinations.  

The Veteran was afforded another VA examination in November 2013.  After a review of the claims file and a clinical evaluation, the VA examiner concluded that the Veteran's Osgood-Schlatter's disease is less likely than not caused by service.  The rationale was that Osgood-Schlatter's disease preexisted service, and is a disease that is common among teenagers and typically resolves by the time the patient is 18.  The examiner cited to medical literature that indicated that the symptoms of Osgood-Schlatter's typically resolves when the tibial growth plate closes and 90 % of patients are relieves of all symptoms one year after onset with only 10 percent having symptoms ongoing into adulthood with residuals of enlargement of the tuberosity or ossicle formation in the patellar tendon.  He further opined that the arthritis was not likely related to the Osgood-Schlatter's as it was not noted until 20 years after service and was more likely due to increased weight.

An August 2012 VA knee x-ray revealed degenerative spurring at the posterior superior and posterior inferior patellar region.  The VA physician remarked that the spurring is present at the tibial tuberosity and can be related to Osgood-Schlatter's disease.  

Evaluating the evidence in light of the criteria for service connection, the Board finds that the evidence is at an approximate balance for a finding of continuity of symptomatology. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. 

In the present case, although the November 2013 VA examiner found the left knee Osgood-Schlatter's disease and arthritis was less likely related to service, the Board finds this opinion to be of less probative value as the examiner did not reconcile his rationale with the literature he cited to that suggested that 10 percent of patients with Osgood-Schlatter's have symptoms ongoing into adulthood with resultant residuals of enlargement of the tuberosity or ossicle formation in the patellar tendon.  Nor did the examiner comment upon the service treatment records showing frequent complaints of knee trouble and a prominent tibial tuberosity of the left knee.  While the February 2005 VA examination predominately discussed the right knee, the rationale likewise applies to the left knee.  Significantly in this case, the presumption of soundness applies, the Veteran had significant complaints of pain and x-ray findings of prominent tibial tuberosity reflecting Osgood-Schlatter's disease of the left knee during service and the February 2005 VA examiner discussed findings of both knees and provides a complete rationale for the opinion that current Osgood-Schlatter's disease and DJD was aggravated by vigorous physical activity during basic training.  Additionally, x-ray findings of August 2012 indicate that left knee DJD was caused by Osgood-Schlatter's disease.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current left knee Osgood-Schlatter's disease and left knee DJD are related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left knee Osgood-Schlatter's disease is granted.

Service connection for left knee DJD is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


